Citation Nr: 0727710	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  94-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a higher initial rating for a chronic 
lumbar syndrome, with disc bulge, L4-5, rated 20 percent 
disabling from November 2, 1993, and 40 percent disabling 
from January 8, 1997.

3.  Entitlement to a compensable initial rating for deformity 
of the left (minor) ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1988 to November 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the claim for further 
development in June 2003.

In an October 1994 statement the veteran raised a claim for 
total disability based on unemployability (TDIU), but that 
claim was never adjudicated.  In June 1998, the veteran was 
granted a 100 percent rating for post-traumatic stress 
disorder, effective January 1997.  However, the veteran may 
still be entitled to TDIU for the period of June 1998 to 
January 1997.  Additionally, in a January 1997 statement, the 
veteran raised an additional claim of entitlement to service 
connection for heartburn.  These claims have not yet been 
adjudicated.  These claims are REFERRED to the RO for action.

The issue of service connection for hearing loss and a higher 
evaluation for chronic lumbar syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's left (minor) ring finger deformity is 
manifested by bulbous swelling and deformity of the tip of 
the finger, associated nail deformity, and a benign traumatic 
fibroxanthoma resulting in tenderness on palpitation.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a left (minor) 
ring finger deformity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230, 4.118, 
Diagnostic Code 7819 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable initial rating for 
deformity of the left (minor) ring finger.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in her possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in her possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).

In September 2004, following the Board remand, the RO sent 
the veteran notice of what evidence was necessary to 
establish a compensable evaluation for a left (minor) ring 
finger deformity.  The letter described what evidence VA was 
responsible for obtaining and what evidence the veteran was 
responsible for submitting, including any evidence pertinent 
to the claim that was in the veteran's possession.  The 
veteran clearly understood he could submit evidence on his 
own behalf, as he submitted VA treatment records.  The Board 
finds that this notice advised the veteran of each element of 
notice described in Pelegrini.

The veteran was provided with the complete provisions of the 
VCAA and the complete text to 38 C.F.R. § 3.159, as revised 
to incorporate all provisions of the VCAA, in the April 2007 
statement of the case.  The September 2004 letter did not 
provide the veteran with notice regarding the effective date 
and disability evaluations available.  Since the veteran has 
already been granted service connection, no such notice is 
needed.

The notice provided meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because it was 
provided prior to the final adjudication of the claim in the 
September 2007 supplemental statement of the case, which 
explained that he had not submitted evidence in support of 
his claim for a compensable evaluation.  The notice met both 
the law and the spirit of VCAA.  To the extent that the 
notice did not meet the requirements as to notice of the 
provisions of the VCAA, the veteran demonstrated actual 
knowledge of the information.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran does not contend there are 
any outstanding treatment records related to this claim.  The 
veteran was afforded a VA examination.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Claim for a Compensable Rating for a Left (Minor) Ring Finger 
Deformity

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

As this is an appeal from an initial rating, the Board has 
considered the medical evidence during the entire period 
since the veteran's claim was first filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A March 1994 VA examination found bulbous swelling and 
deformity of the tip of the left ring finger and associated 
nail deformity.  While there was tenderness to palpitation, 
the veteran could make a good fist with the hand, oppose the 
thumb to the remaining fingertips, and had full strength in 
the hand.  Other than complaints of tenderness, the veteran 
did not indicate that he had any problems with the ring 
finger or that it had become worse since service.  A 
radiologic report showed a traumatic benign fibroxanthoma, 
which is essentially a fibrous tumor.  Based on the evidence 
of record, the Board has determined that the veteran's left 
ring finger deformity is unchanged since service, and, 
therefore, an evaluation can be assigned based on existing 
evidence.

There is no criterion which provides an evaluation for a ring 
finger deformity.  The RO determined that the left (minor) 
ringer finger deformity is most analogous to 38 C.F.R. § 
4.71, Diagnostic Code (DC) 5227, which assigns a 
noncompensable evaluation for ankylosis of the individual 
ring finger digits.  Other diagnostic codes regarding 
ankylosis of the digits are not applicable as they evaluate 
ankylosis involving multiple digits.  The veteran could also 
be rated under 38 C.F.R. § 4.71a, DC 5230, which rates 
limitation of motion of the ring or little finger, but that 
code also assigns a noncompensable rating.

The Board finds that the most favorable rating available to 
the veteran can be assigned under DC 7819, which rates benign 
neoplasms of the skin.  DC 7819 mandates rating under the 
analogous codes for scars, including DC 7804, which rates 
superficial scars that are painful on examination.  As there 
is radiologic evidence of a traumatic benign fibroxanthoma, 
and this fibrous growth results in pain on palpation, the 
veteran is entitled to a 10 percent evaluation under this 
diagnostic code.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's left 
(minor) ring finger deformity alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of regular schedular 
standards.  As the veteran himself does not contend that he 
is entitled to an extraschedular evaluation for this 
disorder, no further consideration of an extraschedular 
evaluation is required.  In the absence of unusual disabling 
factors related to the ring finger deformity, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).



ORDER

The veteran is granted a 10 percent rating for deformity of 
the left (minor) ring finger, effective November 2, 1993.

REMAND

The veteran's last VA examination for his back was in March 
2000 and his last VA audiological examination was in June 
1994.  VA must provide a medical examination if VA determines 
it is necessary to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing when an 
examination is necessary in a service connection claim), 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month 
old psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating).  The veteran must be afforded a new VA examination 
for his back and a new VA audiological examination.

This is an initial appeal from claims first filed in November 
1993.  In an appeal from an initial rating, the Board must 
consider the medical evidence during the entire period since 
the veteran's claim was first filed.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Although the veteran submitted several 
treatment notes from various VA treatment facilities, it 
appears that the VA treatment records associated with the 
claims file are incomplete.  Additionally, the latest VA 
treatment records are dated 2003.  Complete and current 
records must be obtained.

In October 1997, the veteran submitted a September 1997 
Social Security Administration (SSA) decision.  While there 
is evidence in the claims file that the RO made a request for 
SSA records in August 1994, no such records are associated 
with the claims file and it does not appear the RO 
resubmitted its request when no response was received.  These 
records must be obtained.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private treatment 
records and any additional VA facilities 
at which he was treated.

3.  The veteran's complete Social 
Security Administration  records should 
be obtained.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

4.  The veteran's complete medical 
records from the Huntsville VA Medical 
Center (VAMC), Tuscaloosa VAMC, 
Birmingham VAMC, and any other VA 
facilities at which the veteran was 
treated, should be obtained.  These 
records should be associated with the 
claims file.  If these records cannot 
be obtained, then evidence of the 
attempts to obtain the records should 
be associated with the claims file.

5.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the appropriate VA 
examiner.  Pertinent documents therein, 
including service medical records and 
any private medical records, should be 
reviewed by the examiner.  The examiner 
should do the following:

(i)  Conduct a complete history and 
physical examination of the lumbar 
spine, including whether or not there 
has been surgery, and a thorough 
neurologic history and examination of 
all areas innervated by the affected 
spinal segment which specifies the 
peripheral nerve(s) affected.

(ii)  Describe as precisely as 
possible, in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  An 
incapacitating episode, for disability 
evaluation purposes, is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

(iii)  Describe any impairment of joint 
function as determined by actual range 
of joint motion as reported in the 
physical examination and additional 
limitation of joint function caused by 
the following factors:  pain, including 
pain on repeated use, fatigue, 
weakness, lack of endurance, 
incoordination.

All necessary diagnostic testing should 
be performed and records of any such 
testing should be associated with the 
claims file.

6.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA audiologist.  
Pertinent documents therein, including 
service medical records and any private 
medical records, should be reviewed by 
the examiner.  The examiner should do 
the following:

(i)  Measure puretone thresholds in 
decibels by air conduction 500, 1000, 
2000, 3000, 4000, and give an average.  
Determine the veteran's speech 
recognition scores using the Maryland 
CNC word list.

(ii)  Indicate type and degree of 
hearing loss for the frequency range 
from 500 to 4000 Hz.  For type of loss, 
indicate whether it is normal, 
conductive, sensorineural, central, or 
mixed.

(iii)  Review the veteran's entire 
claims file, including his service 
medical records, and answer the 
following question:  Is the veteran's 
current hearing loss at least as likely 
as not related to his service?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


